Per Curiam.
It is immaterial whether the witness was or was not chargeable with contempt. The statute authorizes the striking out of the answer as a punishment in addition to any punishment for contempt. (Civ. Prac. Act, § 405.) That defendant was properly subject to punishment under the circumstances here disclosed follows from our decision in Minneapolis, St. P., etc., R. Co. v. Alcohol Fuel & Molasses Co. (129 Misc. 908), and since its answer consisted wholly of denials which put in issue matters intended to be established by the examination there is no constitutional objection to the imposition of the penalty. Defendant is punished, not for contempt, but for the attempted suppression of evidence material to plaintiff’s case. (Feingold v. Walworth Bros., Inc., 238 N. Y. 446.)
Judgment and order affirmed, with twenty-five dollars costs.
All concur; present, Lydon, Levy and Frankenthaler, JJ.